USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 2/27/2020
Judge Mary Kay Vyskocil
February 26, 2020
Page 2


       Currently, Hudson and the Funds are attempting to resolve this matter. To that
end, both Hudson and the Funds have enga ged consultants to audit the records of Inniss
to determine the extent of Inniss' labor and payments to the Funds on the Project. Hudson
and the Funds anticipate that the audit of Inniss' records will be completed by the end of
March 2020. Upon the completion of the audit, the respective consultants will meet to
discuss their findings in an attempt to settle this matter.

       Based on the foregoing, the parties respectfully request an adjournment to the
March 10, 2020 pre-trial conference scheduled for 11 :00 a.m. and that the current case
management plan and scheduling order be extended by 60-days. Hudson and the Funds
believe that given additional time, they may be able to reach a settlement, specifically
without the Court's intervention. The parties will remain mindful of the discovery schedule
and to the extent that the parties are unable to timely resolve this matter after the
completion of the audit, the parties will exchange formal discovery responses.

       This is the parties' third request for a modification to the civil case management
plan and scheduling order.

       We thank the Court for its time and attention to this matter.


                                                 Respectfully submitted,



                                                            Is
                                                 Michael J. Rosenthal, Esq.
                                                 Counsel for Defendant,
                                                 Hudson Insurance Company



                                                         Is
                                                 Marlie Blaise, Esq.
                                                 Counsel for Plaintiffs

GRANTED. The conference is adjourned sine die and all
other deadlines are extended 60 days. The parties are
directed to file a new Case Management Plan on the docket
reflecting the revised dates. The Court will so order the
revised plan. SO ORDERED.


      2/27/2020
